                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JASON ANDUJAR,

                       Plaintiff,
                                                                 Case No. 20-cv-1546-bhl
       v.

H&R BLOCK, et al.

                  Defendants,
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

         On October 6, 2020, Plaintiff Jason Andujar filed an employment discrimination
 complaint and a notice of right to sue letter issued by the EEOC. (ECF No. 1.) Andujar’s pro
 se complaint alleges that his former employer, H&R Block, discriminated against him on the
 basis of his national origin, age, and disability and wrongfully terminated his employment.
 (Id.) Plaintiff also requested leave to proceed without prepayment of the filing fee (in forma
 pauperis), pursuant to 28 U.S.C. §1915. (ECF No. 2.)
         When reviewing a request to proceed in forma pauperis, the Court first must review
 the plaintiff’s motion for indigency and determine whether the litigant is able to pay the costs
 of commencing the action. 28 U.S.C. §1915(a). Second, the Court must review and dismiss
 the complaint if “the action or appeal – (i) is frivolous or malicious; (ii) fails to state a claim
 on which relief may be granted; or (iii) seeks monetary relief against a defendant who is
 immune from such relief.” See 28 U.S.C. §1915(e)(2)(B). Upon review of the plaintiff’s
 filings, the Court will grant plaintiff’s motion and authorize him to proceed without prepaying
 the filing fee.
         Plaintiff is unable to afford the filing fee. In his affidavit, plaintiff states that his only
 source of income is $771 per month from Social Security. (ECF No. 2.) He does not own any
 property or other assets of value, does not have any bank accounts, and has monthly expenses
 of approximately $650 per month. (Id.) Based on plaintiff’s assertions, the Court is satisfied
 that he is indigent for the purposes of proceeding in forma pauperis.



            Case 2:20-cv-01546-BHL Filed 12/28/20 Page 1 of 2 Document 4
       Andujar’s complaint, construed liberally, is not patently frivolous or malicious, likely
states a claim, and does not seek monetary relief from a defendant who is immune from such
relief. In his complaint, Andujar alleges that H&R Block discriminated against him because
he is Latino. (ECF No. 1.) He also alleges that, after he filed a discrimination complaint, the
company retaliated against him and terminated his employment. (Id.) While not a robust
pleading, the Court is satisfied that Andujar’s complaint is sufficient to allow him to proceed
past the in forma pauperis stage. Accordingly,
       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed without
prepayment of the filing fee, (ECF No. 2), is GRANTED.
       IT IS FURTHER ORDERED that, pursuant to Fed. R. Civ. P. 4(c)(3), the U.S.
Marshal’s Service shall serve a copy of the complaint, waiver of service form and/or the
summons, and this order upon defendants. Plaintiff is advised that Congress requires the U.S.
Marshal’s Service to charge for making or attempting such service. 28 U.S.C. §1921(b). The
current fee for waiver of service packages is $8 per item. 28 C.F.R. §0.114(a)(2). Although
Congress requires this court to order service by the U.S. Marshal’s Service precisely because
in forma pauperis plaintiffs are indigent, it has not made any provision for these fees to be
waived either by the Court or by the U.S. Marshal’s Service.
       IT IS FURTHER ORDERED that defendants shall file a responsive pleading to
the complaint within the time allowed under the Federal Rules of Civil Procedure.
      Dated at Milwaukee, Wisconsin on December 28, 2020.


                                                     s/ Brett H. Ludwig
                                                     BRETT H. LUDWIG
                                                     United States District Judge




         Case 2:20-cv-01546-BHL Filed 12/28/20 Page 2 of 2 Document 4
